Paxson, C. J.,
This caséis free from error. The only question we think it necessary to refer to is the measure of damages. The defendant asked the court to instruct the jury that the measure of damages was the value of the bark on the trees. This the court declined, and charged that, if the plaintiff was entitled to recover, she was entitled to recover the balance of the bark at the time and place where replevied. This was entirely accurate. It is not disputed that the cutting of the trees was a trespass, and was done with notice that they belonged to the plaintiff, at least that she claimed title to them. Under such circumstances, there is nothing to take the case out of the general rule in actions of tort as to the measure of damages, and it would have been clear error to limit them to the value of the bark on the trees.
Judgment affirmed.